         Case 1:17-cv-03077-KPF Document 148 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN CHRISTOPHER BUTLER,

                           Plaintiff,
                                                     17 Civ. 3077 (KPF)
                    -v.-
                                                           ORDER
RAVI SURIA,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s motion for, and papers in support of,

turnover pursuant to Fed. R. Civ. P. 69(a) and the appointment of a receiver.

(Dkt. #145-47). The Court is also in receipt of Mr. Lonny’s motion to withdraw

as counsel for Defendant. (Dkt. #144). The Court would like to discuss both

motions with the parties and their counsel before requiring any further briefing

or filings with respect to either motion. Therefore, the parties are hereby

ORDERED to appear for a telephonic conference to discuss these two motions

on November 24, 2020, at 2:00 p.m. At the scheduled time, the parties shall

call (888) 363-4749 and enter access code 5123533. Please note that the

conference will not be available until 2:00 p.m.

      SO ORDERED.

Dated:       October 29, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
